                 IN THE UNITED STATES DISTRICT COURT
            FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                          ASHEVILLE DIVISION
                              1:18 CV 327

ELLA C. SWAIN,                                   )
                                                 )
                     Plaintiff,                  )
                                                 )
       v.                                        )             ORDER
                                                 )
CHARTER COMMUNICATIONS, INC.,                    )
doing business as                                )
Spectrum,                                        )
                                                 )
                 Defendant.                      )
___________________________________              )


       This matter is before the Court on the parties’ Joint Motion to Modify Scheduling

Order (Doc. 18). A Pretrial and Case Management Plan (Doc. 14) was filed on February

6, 2019 and set expert report deadlines of April 10, 2019 for Plaintiff and May 10, 2019

for Defendant. The Motion (Doc. 18) requests an extension of those deadlines to June 14,

2019 for Plaintiff’s expert reports and to July 15, 2019 for Defendant’s expert reports.

       After reviewing the record and considering the Motion, the undersigned concludes

that the parties’ request should be allowed.

       IT IS THEREFORE ORDERED THAT:

       1.     The parties’ Joint Motion to Modify Scheduling Order (Doc. 18) is

GRANTED, and the expert report deadlines are EXTENDED up to and including June

14, 2019 for Plaintiff’s reports and July 15, 2019 for Defendant’s reports.

       2.     All remaining deadlines set by the Pretrial Order and Case Management Plan
(Doc. 14) remain in effect.


                              Signed: April 15, 2019




                                              2
